DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/24/2022 is acknowledged.  The claim amendment has been entered.  
The amendment to the abstract and the specification has been fully reviewed and is not accepted because: 1) it does not conform to 37 CFR § 1.121 (b).  It is noted that a replacement section with markings is required to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  In this case, the specification amendment is not properly marked as required.  2) the paragraph numbers listed in the specification amendment do not appear to match those of the original specification on file.  Therefore, the amendment to the abstract and the specification filed on 10/24/2022 will not be entered.  
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract recites phrases the phrase "is disclosed" which can be implied.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "a unitary eye mask body";
In claim 4, there is no antecedent basis in the specification for "PET (polyethylene terephthalate)".  In paras. 0009 and 0029, the use of the term PET, which is an abbreviation, is not accompanied by the abbreviation full term.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 1 recites the limitation "a unitary eye mask body".  However, the original disclosure fails to set forth the eye mask body being a unitary body.  The term "unitary" or similar description has not been found in the original specification.  The drawings do not include clear and detailed views of the entire eye mask body from every direction and cannot serve as sufficient support for whether the eye mask body is unitary or not.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.  
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Freijzer (WO 2014/189364 A1).
 Regarding claim 1, Freijzer discloses a face shield (face shield 1; fig. 4; page 22, ll. 29-30; page 23, ll. 1-14), comprising 
a transparent face shield body (transparent sheet 2; fig. 4; page 22, ll. 29-30; page 23, ll. 1-14) having an eye area in correspondence with a wearer's eyes (fig. 4; page 23, ll. 1-14) and a face area in correspondence with the wearer's face (fig. 4; page 23, ll. 1-14); 
an eye mask body (a circumferential spacer 30 around the eye area; fig. 4, page 23, ll. 5-14) extending from the eye area along a thickness direction of the eye mask body (the spacer 30 configured to abut against the wearer's face; fig. 4, page 23, ll. 5-14), wherein a hollowed-out area (formed by the circumferential spacer 30; fig. 4, page 7, ll. 25-30; page 23, ll. 5-14) is provided in a middle of the eye mask body (fig. 4, page 23, ll. 5-14), and the eye mask body is of an elastic body structure allowable to be elastically deformed under pressure (the circumferential spacer 30 formed by first spacer 6, second spacer 8 and side spacers 28, each made from a foam, and a foam has an elastic structure deformable under pressure; col. 7, ll. 5-25; claims 13-14); and 
a headband (an adjustable elastic strap 4; fig. 4; page 8, ll. 16-22; page 19, ll. 18-19) provided on the face shield body and configured to secure the face shield body to the wearer's head (fig. 4; page 8, ll. 16-22; page 19, ll. 18-19), wherein, when the headband is sleeved on the head, an end face of the eye mask body away from the face shield body is allowable to be fit with a periphery of the wearer's eyes (fig. 4; page 8, ll. 16-22; page 23, ll. 5-14).
Freijzer does not explicitly disclose wherein the eye mask body is a unitary eye mask body.  However, Freijzer does depict the eye mask body in Fig. 4 as a continuous closed-loop eye mask body (circumferential spacer 30; see fig. 4) and Freijzer also discloses that all the components of the eye mask body are made of open-foam materials (the second spacer is permeable to gases which can be achieved by use of a foam, i.e., an open cell foam; and the first and side spacers are made of open cell foams; page 7, ll. 5-25; claim 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the eye mask body as disclosed by Freijzer, to be a unitary eye mask body, in order to produce the eye mask body from a single piece of open cell foam material by a single step process thereby significantly simplifying the manufacturing process and reducing the cost. 
Regarding claim 5, Freijzer discloses the face shield according to claim 1, and further discloses wherein the eye mask body is provided with an upwardly recessed nose wing portion (spacer 8; fig. 4; page 5, ll. 7-11; page 23, ll. 5-6) which is configured to isolate the hollowed-out area enclosed by the eye mask body from a vent hole of the nose (fig. 4; page 5, ll. 7-11).
Regarding claim 7, Freijzer discloses the face shield according to claim 1, and further discloses wherein the eye mask body and the face shield body are bonded together (page 14, ll. 24-25; page 23, ll. 5-14).
Regarding claim 9, Freijzer discloses the face shield according to claim 1, and further discloses wherein the headband is of an elastic band structure (an adjustable elastic strap 4; fig. 4; page 8, ll. 16-22; page 19, ll. 18-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Freijzer (WO 2014/189364 A1) in view of Russell (US 5,337,419 A).
Regarding claim 2, Freijzer discloses the face shield according to claim 1, and further discloses wherein at least a surface of the face shield body is coated with a first anti-fog coating (the sheet 2 has a hydrophilic or hydrophobic coating to keep the viewing region clear; page 12, ll. 24-30; page 13, ll. 1-9).  Freijzer does not explicitly disclose wherein an inner surface of the face shield body is coated with the first anti-fog coating.  However, Russell teaches wherein an inner surface of a face shield body is coated with a first anti-fog coating (face shield 50 is coated on both sides, including an inner surface, for preventing fogging; fig. 1; col. 4, ll. 21-25).  Freijzer and Russell are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the anti-fog coating as disclosed by Freijzer, with wherein an inner surface of the face shield body is coated with a first anti-fog coating as taught by Russell, in order to provide effective anti-fogging effects for a clear view. 
Regarding claim 3, Freijzer and Russell, in combination, disclose the face shield according to claim 2.  Freijzer does not explicitly disclose wherein an outer surface of the face shield body is coated with a second anti-fog coating.  However, Russell teaches wherein an outer surface of a face shield body is coated with a second anti-fog coating (face shield 50 is coated on both sides, including an outer surface, for preventing fogging; fig. 1; col. 4, ll. 21-25).  Freijzer and Russell are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the anti-fog coating as disclosed by Freijzer, with wherein an outer surface of the face shield body is coated with a second anti-fog coating as taught by Russell, in order to provide effective anti-fogging effects for a clear view.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freijzer (WO 2014/189364 A1) in view of Nabai (US 2016/0353815 A1)
Regarding claim 4, Freijzer discloses the face shield according to claim 1, except for wherein the face shield body is made of PET.  However, Nabai teaches wherein a face shield body (face shield portion 14; fig. 4; para. 0038) is made of PET (para. 0038).  Freijzer and Nabai are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the anti-fog coating as disclosed by Freijzer, with wherein the face shield body is made of PET as taught by Nabai, in order to provide a suitable transparent and durable material for the face shield body.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the face shield body as claimed, in order to provide a highly durable, flexible and impact-resistant material for the face shield body. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Freijzer (WO 2014/189364 A1).
Regarding claim 6, Freijzer discloses the face shield according to claim 1, except for wherein the eye mask body is made of sponge.  However, Freijzer does disclose that wherein the eye mask body is made of a foam (the circumferential spacer 30 formed by first spacer 6, second spacer 8 and side spacers 28, each made from a foam; page 7, ll. 10-25; claims 12-14).  One ordinary skill of the art would recognize that a foam has a sponge-like structure and sponge-like characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the foam material as disclosed by Freijzer, to be a sponge material, in order to provide an alternative suitable cushion material for the eye mask body.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the eye mask body as claimed, in order to provide a suitable cushioning material for the eye mask body thereby providing comfort for the wearer. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 8, Freijzer discloses the face shield according to claim 1, and further discloses wherein two ends of the headband are coupled to the face shield body by rivets (headband 4 is attached to sheet 2 by rivets; fig. 4; page 8, ll. 16-25).
Freijzer does not explicitly disclose wherein two ends of the headband are provided with rivets and the face shield body is provided with mounting holes for mounting the rivets.  However, one of ordinary skill of the art would recognize that the rivets and the mounting holes forming a fastening pair, one of which must be positioned at the headband and the other one of which must be positioned at the face shield.  In addition, the instant disclosure does not set forth any criticality for whether the rivets are positioned at the head band and the mounting holes are positioned in the face shield body. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because this modification does not appear to provide any unexpected results.  Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the rivet coupling means as disclosed by Freijzer, with wherein two ends of the headband are provided with rivets and the face shield body is provided with mounting holes for mounting the rivets, in order to provide a suitable rivet configuration for coupling the face shield and the headband.  
Response to Arguments
Applicant's arguments with respect to the amended claims 1-9 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732